DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: Based on context (see 0064, Table) the recitation of the term “pm” in ¶0059, 0060, 0061, 0062, 0063, 0064, and C.7 (Table on page 18), the term “pm” appears to be a typographical error intended to recite “ppm”.  
Appropriate correction is required.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claims 8 and 9 recite the ranges “≥ 1000 pm” and “≤ 1000 pm”, respectively. Based on context and the specification (see specification 0064; Table), the term “pm” appears to be a typographical error intended to recite “ppm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The use of the word "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See the definitions of variables R1 to R6 and R7 to R9 in structure (I) and variables R1 to R5 in structure A. See MPEP § 2173.05(d).
Claim 1 states that variable B in the second structure A-B-A may have the structure

    PNG
    media_image1.png
    28
    257
    media_image1.png
    Greyscale

wherein X is oxygen, sulfur, or two hydrogen atoms. It is known in the field of chemistry that 1) hydrogen has only one valence electron and therefore can form one single bond, not double bonds; and 2) carbon has four valence electrons, and therefore can form a total of four bonds. As depicted in the claimed structure, each X is required to form a double bond with the neighboring carbon atom. It is therefore unclear how X can be two hydrogen atoms, as this would require 1) that each of the said two hydrogen atoms form a double bond to the carbon atom, and 2) the carbon atom would be required to form a total of six bonds. These limitations are inherited by dependent claims 2-9 and 12.
Regarding claim 10: It has been held that a claim that merely recites a use without any active, positive steps delimiting how this use is actually practiced is an improper definition of a process and therefore is indefinite; see MPEP § 2173.05(q) and the cases cited therein. Claim 10 is therefore indefinite, as merely recites the use of a stabilizer composition without setting forth any steps involved in practicing it.
Additionally, claim 10 recites the limitation "compounds (I) and (II)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim does not define compounds (I) and (II); furthermore, claim 10 is written as an independent claim and therefore does not depend from another claim that would define these terms. The scope of the invention is therefore indefinite, as it is unclear what chemicals fall within the scope of the limitations compound (I) and compound (II).
Regarding claim 11: Similar to claim 10, claim 11
recites an invention which is a use without reciting any active, positive steps involved in its practice; and
is an independent claim that recites the limitations “compounds (I) and (II)” without defining those terms.
Claim 11 is therefore indefinite per the same rationale as outlined above with respect to claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 10 and 11 recite inventions which are the “[U]se of a stabilizer composition”. One cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101; see In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961) (MPEP § 2173.05(q)).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravichandran et al, US4717748.
Ravichandran discloses a composition comprising an olefin (co)polymer, corresponding to the claimed polyolefin (for claims 1, 10); a substituted alkoxybenzyl hydroxylamine stabilizer, corresponding to the claimed processing stabilizer (for claims 10, 11) which is an N-hydroxylamine (for claims 1, 4); and a phenolic antioxidant (abstract; Ravichandran claim 17). Ravichandran does not require the inclusion of a phosphite; the prior art therefore teaches compositions that contain 0% by weight hydrolysable phosphite having 2,4-substituted phenol moiety (for claims 1, 10, 11). Further note that 
As said phenolic antioxidant, Ravichandran discloses the use of 1, 3, 5-trimethyl-2,4,6-tris-(3,5-di-tert-butyl-4-hydroxylbenzyl)benzene, shown below (Column 8, lines 67-68; Ravichandran claim 13). 

    PNG
    media_image2.png
    409
    630
    media_image2.png
    Greyscale

Note that this compound corresponds to the claimed compound of structure (I) wherein variables X1 to X3 are all carbon, variables R1 to R6 are all t-butyl groups (for claim 2); and variables R7 to R9 are all methyl groups; the prior art structure therefore corresponds to the claimed radical scavenger (for claims 10, 11) of formula (I) (for claims 1, 5).
Alternatively, Ravichandran further teaches the use of ethylene glycol-bis-[3,3-bis-(3’-tert-butyl-4’-hydroxyphenyl)-butyrate], shown below, as the phenolic antioxidant (Column 6, lines 26-27).

    PNG
    media_image3.png
    202
    356
    media_image3.png
    Greyscale

Note that this corresponds to claimed structure A-B-A wherein R1 and R3 are hydrogen, R2 and R4 are t-butyl groups, R5 is a methyl group, B is 
    PNG
    media_image1.png
    28
    257
    media_image1.png
    Greyscale
, n is 1, X is oxygen, and m is 2. The prior art structure therefore corresponds to the claimed radical scavenger (for claims 10, 11) of structure A-B-A (for claims 1, 6).

Claims 1, 2 4-6, 10, and 11  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seltzer et al, US4590231.
Seltzer discloses a composition comprising a polyolefin, corresponding to the claimed polyolefin (for claims 1, 10); an hydroxylamine stabilizer, corresponding to the claimed processing stabilizer (for claims 10, 11) which is an N-hydroxylamine (for claims 1, 4); and the antioxidant 1,3,5-trimethyl-2,4,6-tris-(3,5-di-tert-butyl-4-hydroxylbenzyl)benzene, corresponding to the claimed radical scavenger (for claims 10, 11) of structure (I) as discussed earlier in this Action (for claims 1, 2, 5) (Seltzer claim 7). Note that the composition disclosed in the patented claim does not contain a phosphite; the prior art therefore teaches compositions that contain 0% by weight hydrolysable phosphite having 2,4-substituted phenol moiety (for claims 1, 10, 11). Seltzer further discloses composition wherein the antioxidant is ethylene bis-[3,3-di(3-tert-butyl-4-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al, US2003/0045616, in view of Seltzer et al, US4590231.
Koch discloses the production of a thermoplastic polymer composition used in the production of pipes (for claim 12) (¶0001), wherein said composition comprises a polyolefin, corresponding to the claimed polyolefin (for claims 1, 10) and a combination of phenolic antioxidants (abstract, 0011-0022, 0031, 0032). Koch further teaches the addition of hydroxylamines such as N,N-dibenzylhydroxylamine (0095), corresponding to the claimed processing stabilizer (for claims 1, 10, 11) which is a hydroxylamine (for claims 1, 4), and acid scavengers such as hydrotalcite, corresponding to the claimed acid scavenger which is a double layered hydroxide (for claims 3, 7) (¶0064, 0097-0108). The prior art composition us not required to contain a hydroyzable phosphate, reading on a composition containing 0% by weight of that class of compound (for claims 1, 10, 11).
Regarding the scavenger: The prior art combination of phenolic antioxidants preferably comprises ethylene glycol-bis-[3,3-bis-(3’-tert-butyl-4’-hydroxyphenyl)-butyrate] (¶0013, 0023:compound (I), 0024), corresponding to claimed scavenger (for claims 10, 11) of structure A-B-A (for claims 1, 6) as discussed earlier in this Action.
Regarding the amount of radical scavenge: Koch teaches that the prior art composition comprises 0.001 to 2.000 wt% (i.e., 10 to 20000 ppm), overlapping the claimed range (for claims 8, 9). It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Koch does not particularly point to the production of a composition comprising the components as defined in the instant claims.
Seltzer teaches that the production of a stabilizer composition comprising a hydroxylamine such as N,N-dibenzylhydroxylamine in combination with phenolic antioxidants  such as ethylene glycol-bis-[3,3-bis-(3’-tert-butyl-4’-hydroxyphenyl)-butyrate. As taught by Seltzer, the combination of the hydroxylamine and the phenolic antioxidant results in a stabilizer composition that confers improved protection against the formation of discolorants and other degradation products (for claims 10, 11) (Column 2, lines 16-68). Furthermore, as noted earlier in this Action, Seltzer teaches that 1,3,5-trimethyl-2,4,6-tris-(3,5-di-tert-butyl-4-hydroxylbenzyl)benzene, corresponding to the claimed radical scavenger of structure (I) (for claims 1, 2, 5) was a known antioxidant for use in polyolefins.
Koch and Seltzer both disclose the production of polyolefin compositions comprising the phenolic antioxidant ethylene glycol-bis-[3,3-bis-(3’-tert-butyl-4’-hydroxyphenyl)-butyrate; furthermore, Koch teaches that the composition of US2003/0045616 may comprise a hydroxylamine such as N,N-dibenzylhydroxylamine. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to prepare a composition comprising both a hydroxylamine processing aid and ethylene glycol-bis-[3,3-bis-(3’-tert-butyl-4’-hydroxyphenyl)-butyrate, in order to obtain a final composition having the improved stability against degradation as taught by Seltzer (for claims 1, 10, 11). Koch further teaches that the composition of US2203/0045616 may comprise additional phenolic antioxidants (¶0064-0070). Given that 1,3,5-trimethyl-2,4,6-tris-(3,5-di-tert-butyl-4-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765